Citation Nr: 0520601	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to a service-connected 
left knee disability.  

2.  Entitlement to service connection for rheumatoid 
arthritis, including as secondary to a service-connected left 
knee disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for left knee instability.

4.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from January 1961 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision.  The veteran testified 
before the undersigned veterans law judge in February 2004, 
and the Board remanded this case in August 2004.

When the Board remanded this case, claims for service 
connection for low back and right knee disabilities were 
still on appeal.  By a March 2005 rating decision, however, 
the RO granted service connection for degenerative disc 
disease of L5-S1 and osteoarthritis of the right knee.  
Because these claims have been fully satisfied, they are no 
longer on appeal and will not be further discussed.  


FINDINGS OF FACT

1.  The evidence is balanced as to whether medication the 
veteran takes for his service-connected left knee disability 
aggravates his gastritis/duodenitis.

2.   The veteran's rheumatoid arthritis is not related to 
service nor is secondary to or aggravated by medication taken 
for his service-connected left knee disability.  

3.  Since the initial grant of service connection, the 
veteran's service-connected left knee disability (which 
includes arthritis) has resulted in complaints of pain and 
swelling; the knee has routinely displayed 0 degrees of 
extension and at least 60 degrees of flexion; he has appeared 
ambulatory at examinations and has been able to do light 
housekeeping.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for 
gastritis/duodenitis, to the extent that it is aggravated by 
a service-connected left knee disability, have been met. 
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310 (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The criteria for service connection for rheumatoid 
arthritis, including as secondary to a service-connected left 
knee disability, have not been met. 38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The criteria for an initial rating in excess of 20 
percent for left knee instability and for an initial rating 
in excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in August 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a March 2005 rating decision, the RO continued to deny the 
veteran's claims.  

During the course of this appeal, the veteran was also sent 
other rating decisions, a statement of the case, several 
supplemental statements of the case, another development 
letter and a Board remand.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed numerous VA and private medical records, as well as 
written statements from the veteran, and the transcript of 
his February 2004 Board hearing.  During this hearing, the 
veteran stated that he was receiving disability benefits from 
the Social Security Administration (SSA).  Although the RO 
has not sought these records, this is unnecessary because the 
records are not relevant.  The veteran testified that the SSA 
benefits were solely due to his rheumatoid arthritis, a 
disability for which (as detailed below) service connection 
is not warranted.  In short, VA has made a reasonable effort 
to obtain relevant records.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

Examinations for VA purposes were conducted in October 1999 
and November 2004, and the reports of these examinations have 
been obtained and reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  
The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  



II.  Service connection

As reflected in a September 1999 written statement and his 
February 2004 hearing testimony, the veteran is seeking 
service connection for rheumatoid arthritis and a 
gastrointestinal disability primarily on the basis that these 
conditions are secondary to his service-connected left knee 
disability (or at least aggravated by the medication taken 
for knee symptoms).  The Board will consider whether service 
connection for these conditions is warranted on a direct, 
presumptive, or secondary basis.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  However, none 
of the veteran's service medical records specifically reflect 
complaints of, treatment for, or diagnoses of rheumatoid 
arthritis or a gastrointestinal condition.  

The veteran has not alleged that he aggravated (during active 
duty) preexisting rheumatoid arthritis or a gastrointestinal 
condition, and no medical evidence has been submitted which 
reaches such a conclusion.  Thus, service connection on that 
basis is not warranted.  38 C.F.R. § 3.306.  

A veteran may be granted service connection for arthritis or 
peptic ulcers, although not otherwise established as incurred 
in service, if the conditions were manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
However, there is no evidence in this case that the veteran 
was treated for or diagnosed as having either condition 
within one year of discharge from service in December 1963.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.310.  Secondary service connection includes 
instances in which an established service-connected disorder 
results in additional disability of another condition by 
means of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

Private and VA treatment records dated between 1996 and 2004 
reflect that the veteran has repeatedly sought treatment for 
rheumatoid arthritis and gastroesophageal reflux disease 
(GERD).  He has also been found to have, in pertinent part, 
duodenitis (noted on a February 2003 EGD report) and chronic 
gastritis (noted during a March 2003 VA outpatient visit).  

During a September 2002 private outpatient visit, the veteran 
complained of nausea and vomiting with stomach upset which 
reportedly started after he had taken Methotrexate for 
rheumatoid arthritis.  Following this examination, Charles A. 
Craton, M.D., assessed the veteran as having nausea and 
vomiting "which occurred after he started methotrexate; 
however, it could just be gastroenteritis."

In an August 1999 memorandum, Mer Gur-Lavi, M.D., confirmed 
that the veteran had rheumatoid arthritis and was being 
treated with several medications, including Naprelan and 
Methotrexate.  Dr. Gur-Lavi further wrote that the veteran's 

medication [regimen] (Naprelan and 
Methotrexate) might upset his 
[gastrointestinal] tract.  Both of these 
medications can cause gastric ulcers.  
Methotrexate in particular can cause not 
only gastric ulcers but a significant 
amount of nausea.   

At a November 2004 VA esophagus and hiatal hernia 
examination, the veteran was noted to have had GERD symptoms 
(frank regurgitation and abdominal cramps) for the prior nine 
years.  He also reported a history of Barrett's esophagus, 
gastritis, and duodenitis.  After reviewing the claims 
folder, the VA examiner included the following text in his 
report:

This examination was to address whether 
or not gastroesophageal reflux is a 
result of medications taken for his 
arthritis (NSAID[s], methotrexate, 
prednisone, others).  These [medications] 
have been associated with gastritis, 
duodenitis, peptic ulcers, and GI 
bleeding.  However, gastroesophageal 
reflux, per se, is NOT caused or 
exacerbated by any medication used in the 
treatment of this gentleman's arthritis.    

Although the VA examiner specifically excludes the 
possibility that GERD can be aggravated by arthritis 
medications such as Naprelan (an NSAID), he also suggests 
that this medication is associated with conditions such as 
gastritis and duodenitis - both of which the veteran has also 
been diagnosed as having.  This statement, combined with that 
of Dr. Gur-Lavi, permits a conclusion that it is at least as 
likely as not that the veteran's gastritis/duodenitis is 
aggravated by the medication he is taking for his service-
connected left knee disability (i.e., arthritis).  With 
application of the benefit-of-the-doubt rule, the Board finds 
that service connection is warranted for the extent that the 
veteran's gastritis/duodenitis is aggravated by his service-
connected left knee disability.  38 U.S.C.A. § 5107(b); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The same conclusion cannot be drawn concerning rheumatoid 
arthritis, however.  At a November 2004 VA joints 
examination, the veteran's history of having this disability 
was noted.   However, after reviewing the claims folder, the 
VA examiner specifically concluded that the "rheumatoid 
arthritis itself is not caused by any service[-] connected 
condition . . ."  No medical evidence has been submitted 
which contradicts this conclusion.  To the extent that the 
veteran himself has claimed that his rheumatoid arthritis is 
caused or aggravated by medication he is taking for his left 
knee disability, the Board notes that as a layman he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
The preponderance is against this claim for service 
connection, and it must therefore be denied.

III.  Increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will thus consider entitlement to "staged ratings" 
with regard to the veteran's left knee disability.

The veteran has been assigned an initial 20 percent rating 
for left knee instability under Diagnostic Code 5257.  Under 
this criteria, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability, while a maximum 
30 percent rating is assigned for a severe level of these 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran has routinely reported knee instability during 
the course of this appeal (for example at an October 1999 
examination and at his February 2004 Board hearing), and he 
apparently uses a knee brace.  While "mild-to-moderate" 
instability was noted at the October 1999 examination, no 
instability was found at a February 2003 private examination 
and a November 2004 VA examination (at which it was also 
noted that he was stable to varus and valgus stress at 0 and 
30 degrees).  While some instability may be present, the 
clinical picture clearly has not reflected the "severe" 
instability which would warrant a 30 percent rating.  

The Board has considered other rating criteria relating to 
the knee.  For example, under Diagnostic Code 5256, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  On 
numerous examinations, however, the veteran's left knee has 
not appeared ankylosed and he has in fact displayed an 
ability to flex and extend.  A 30 percent rating is certainly 
not warranted under Diagnostic Code 5256. 

There is no evidence of actual nonunion of the tibia and 
fibula, so evaluation under Diagnostic Code 5262 (which has a 
maximum available rating of 40 percent) is not warranted.  A 
20 percent rating is the maximum available under Diagnostic 
Code 5258 (for dislocation of semilunar cartilage) and 10 
percent is the maximum rating available under Diagnostic Code 
5259 (for symptomatic removal of semilunar cartilage) and 
Diagnostic Code 5263 (for genu recurvatum), so evaluation 
under these criteria is inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5262, 5263.  
  
Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5260.  Here, in clinical settings, the 
veteran has been noted to have flexion to 60 degrees (August 
1999 private examination and November 2004 VA examination) or 
to 140 degrees (October 1999 VA examination) or to a degree 
described as "full" (March 2001 private outpatient visit).  
During the course of this appeal, then, he has displayed 
flexion to no less than 60 degrees, which itself is not even 
compensable under Diagnostic Code 5260.  

Full knee extension is to 0 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5261, a 30 percent rating is 
warranted for limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Dr. Gur-Lavi, in an 
August 1999 letter, noted "extension up to 175 degrees" 
with the only other specific reference to extension found in 
the November 2004 VA examination report, which noted 
extension to 0 degrees.  Range of motion at the March 2001 
outpatient visit was noted to be "full" and therefore is 
assumed to have been to 0 degrees.  Obviously, even a 
compensable rating under Diagnostic Code 5261 is not 
warranted, which requires that extension be limited by 10 
degrees.  

Because the veteran's limitation of left knee motion remains 
noncompensable and he has x-ray evidence of arthritis, he is 
entitled to (and in fact has been assigned) an initial and 
separate 10 percent rating under Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  There is no 
provision for any higher rating based on the veteran's left 
knee arthritis.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

In his August 1999 letter, Dr. Gur-Lavi wrote that the 
veteran had chronic pain and that flare-ups, while 
unpredictable, occurred six to seven times a year.  At the 
October 1999 VA examination, the veteran complained of left 
knee pain, weakness, and stiffness.  The symptoms reportedly 
occurred at least once a month, lasting for two to three 
days.  He described the symptoms as being excruciating and 
aggravated by walking and squatting.  They were apparently 
alleviated by cortisone injections and rest.  He said his 
symptoms limited his ability to perform normal daily 
activities such as mowing, climbing stairs, or gardening.  
Examination revealed that pain started at 100 degrees of 
flexion and that there was pain on movement against 
resistance.  At the March 2001 private outpatient visit, he 
complained of bilateral knee pain (left greater than right) 
and said that his left knee would buckle three to four times 
a week.  Tenderness was noted.

At a February 2003 private examination, the veteran 
complained of pain and swelling with weight-bearing 
activities and the activities of daily living.  He said he 
was now having pain at rest as well.  Examination revealed 
joint line tenderness.  

At his February 2004 Board hearing, the veteran said he used 
to play golf but had not played in six or seven years.  He 
said he could not ride horses anymore.  He said he only did 
light housekeeping daily.  He described his pain severity as 
being an 8 or 9 on a 10-point scale, even with medication.  
He said he could not walk for any long distance.  Though he 
lived in a two-story house, it apparently was rare that he 
would ever go upstairs.  He said occasionally he would be 
walking and his knee would suddenly lock up or "it's gone," 
and he would fall.  This had apparently happened five or six 
times in the prior six months.  

At a November 2004 VA examination, the veteran said he had 
pain every day and used a cane for ambulation a great deal of 
the time.  The knee apparently gave him a significant problem 
with everyday activities, including climbing, stooping, 
pushing, pulling, or bending.  The reported pain was 
(according to the examiner) significant in the patellofemoral 
joint and along the medial and lateral joint lines.  
Additional limitation following repetitive use and during 
flare-ups included increased pain, fatigue, and 
incoordination.  However, the examiner also noted that there 
was no decrease in the veteran's range of motion.    

Although the veteran has routinely reported pain and flare 
ups, he has (as detailed above) consistently been able to 
flex his right knee to at least 60 degrees and extend the 
knee to 0 degrees.  This is far above the level for even 
noncompensable ratings under Diagnostic Codes 5260 and 5261.  
Moreover, he regularly appears ambulatory in clinical 
settings and is still able to do light housekeeping.  Thus, 
the Board finds the ratings assigned for his left knee 
symptoms more than adequately compensates any potential 
functional loss due to pain on use or during flare-ups, or 
due to weakness, fatigability, or incoordination.  

In summary, the preponderance of the evidence does not 
reflect that an initial rating in excess of 20 percent for 
left knee instability or an initial rating in excess of 10 
percent for arthritis of the left knee is warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection is granted for the extent to which 
gastritis/duodenitis is aggravated by a service-connected 
left knee disability.

Service connection for rheumatoid arthritis, including as 
secondary to a service-connected left knee disability is 
denied.

An initial rating in excess of 20 percent for left knee 
instability is denied.

An initial rating in excess of 10 percent traumatic arthritis 
of the left knee is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


